Case 8:20-cv-00043-SB-ADS Document 222 Filed 07/14/21 Page 1iofi Page ID #:5316

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

Case No.: SA CV 20-00043 SB (ADSx) Date: July 14, 2021

 

Title: Bureau of Consumer Financial Protection v. Chou Team Realty LLC et al

 

 

Present: The Honorable STANLEY BLUMENFELD, JR., U.S. District Judge

 

Victor Cruz Not Present
Deputy Clerk Court Reporter
Attorney(s) Present for Plaintiff(s): Attorney(s) Present for Defendant(s):

Not Present Not Present

Proceedings: IN CHAMBERS

The Court strikes the following motions, Dkt. No’s 202, 203, 204, 205, 206,
207, 208, 209, 210 and 211, without prejudice to refiling in accordance with the

Court’s standing order (provided that the refiling is otherwise timely), Local Rule
5-4.4.2 and see Notice to Filer of Deficiencies, Dkt. No. 212.

CV-90 (12/02) CIVIL MINUTES —- GENERAL Initials of Deputy Clerk VPC

1
